Citation Nr: 0937877	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-24 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of the reduction of the appellant's disability 
compensation benefits due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the RO in 
Chicago, Illinois, which reduced the appellant's disability 
benefits due to incarceration for a felony.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a personal hearing before a Member of 
the Board via videoconference in his August 2006 Form 9.  His 
representative filed a February 2008 statement in lieu of a 
Form 646 which indicated that the appellant desired a 
videoconference hearing.  The appellant was not scheduled for 
a hearing.  As the appellant requested the hearing, and has 
not been provided a hearing in accordance with his request, 
it is appropriate to remand this case for due process 
reasons.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge via 
videoconference, and notify him of the 
scheduled hearing at the latest address of 
record.  This hearing is to be scheduled 
in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

